Name: Regulation (EEC) No 2727/75 of the Council of 29 October 1975 on the common organization of the market in cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 11 . 75 Official Journal of the European Communities No L 281/1 I (Acts whose publication is obligatory) REGULATION (EEC) No 2727/75 OF THE COUNCIL of 29 October 1975 on the common organization of the market in cereals THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof; Having regard to the proposal from the Commission ; Having regard to the Opinion of the European Parliament ( 1 ); Whereas since their adoption the basic provisions concerning the organization of the market in cereals have been amended a number of times ; whereas, by reason of their number, their complexity and their dispersal among various Official Journals, these texts are difficult to use and thus lack the clarity which should be an essential feature of all legislation ; whereas they should, therefore, be consolidated in a single text; Whereas the operation and development of the common market in agricultural products must be accompanied by the establishment of a common agricultural policy to include in particular a common organization of agricultural markets which may take various forms depending on the product; Whereas the common organization of the market in cereals must include a single price system for cereals in the Community ; whereas such a system entails fixing annually for the principal products a target price valid for the whole Community, a single intervention price or a basic intervention price from which are obtained various derived intervention prices at which the relevant agencies must buy in the cereals offered to them and a threshold price to which the price of imported products must be equated by means of a variable import levy; Whereas the aim of the common agricultural policy is to attain the objectives set out in Article 39 of the Treaty ; whereas in the cereals sector, in order to stabilize markets and to ensure a fair standard of living for the agricultural community concerned, intervention agencies should be able to take intervention measures on the market ; Whereas free movement of cereals within the Community should enable shortages in deficit areas to be covered by surpluses in production areas ; whereas, so as not to impede this in the case of common wheat, intervention prices derived from the basic tprice should be fixed in such a way that the differences between them reflect the disparities which, given a normal harvest, arise under natural conditions of price formation on the market, and that the forces of supply and demand may have free play; whereas, as regards the other basic products, shortages in deficit areas could be covered by surpluses in production areas if a single intervention price is fixed corresponding to the lowest intervention prices which would have been fixed in the Community had the system provided for in respect of common wheat been applied to those products ; Whereas, the intervention agencies must be able, in special circumstances, to take intervention measures suited to those circumstances ; whereas, however, so that the required uniformity of intervention systems may be maintained, those special circumstances should be assessed and the appropriate measures determined at Community level ; (!) Opinion delivered on 16 October 1975 (not yet published in the Official Journal). No L 281/2 Official Journal of the European Communities 1 . 11.75 arrangements '; whereas, moreover, the refund should be fixed in such a way that operations under inward processing arrangements do not lead the Community processing industry to use, with a view to export, basic products imported from third countries in preference to Community basic products ; Whereas, the target prices, intervention prices and threshold prices should, in the course of the marketing year, be subject to a certain number of monthly increases in order to take account, among other things, of storage costs and interest charges for storing cereals in the Community and of the need to ensure that the disposal of stocks conforms to market requirements ; Whereas the competent authorities must be in a position constantly to follow trade movements in order to assess market trends and to apply the measures laid down in this Regulation as necessary; whereas, to that end, provision should be made for the issue of import and export licences accompanied by the provision of security guaranteeing that the transactions for which such licences are requested are effected; Whereas it may prove impossible to give producers of durum wheat sufficient guarantees by fixing a price which takes into account the ratio existing normally on the world market between durum and common wheat prices ; whereas this ratio should be respected so far as possible in the Community because of the interchangeability of these two products ; whereas provision must therefore be made for the possibility of granting aid to producers of durum wheat; Whereas the levy system makes it possible to dispense with all other protective measures at the external frontiers of the Community; whereas , however, the common price and levy machinery may in exceptional circumstances prove defective ; whereas, in Such cases, so as not to leave the Community market without defence against disturbances, the Community should be enabled to take all necessary measures without delay; Whereas in view of the special market situation for cereal starch, potato starch and glucose produced by the 'direct hydrolysis' process it may prove necessary to provide for a production refund of such a nature that the basic products used by this industry can be made available to it at a lower price than that resulting from the application of the system of levies and common prices ; Whereas, in a situation of high prices on the world market, provision should be made for appropriate measures to be taken in order to safeguard Community supplies and to stabilize prices on Community markets ; Whereas the establishment of a single market based on a common price system would be jeopardized by the granting of certain aids ; whereas, therefore, the provisions of the Treaty which allow the assessment of aids granted by Member States and the prohibition of those which are incompatible with the common market should be made to apply to cereals ; Whereas the creation of a single Community market for cereals involves, apart from a single price system, the introduction of a single trading system at the external frontiers of the Community ; whereas a trading system including levies and export refunds, combined with intervention measures, also serves to stabilize the Community market, in particular by preventing price fluctuations on the world market from affecting prices ruling within the Community ; whereas, therefore, provision should be made for charging a levy on imports from third countries and for the payment of a refund on exports to these countries, both being designed to cover the difference between prices ruling outside and within the Community ; whereas, moreover, in respect of products processed from cereals to which this Regulation applies, account should be taken of the need to ensure a measure of protection for the Community processing industry ; Whereas Italy should be authorized for some years to take measures to reduce the impact of the new system on the level of prices for feed grain in that Member State in order to facilitate the adjustment of the Italian market to that new system; Whereas, in addition to the system described above, and to the extent necessary for its proper working, provision should be made for regulating or, when the situation on the market so requires, prohibiting totally or partially the use of 'inward processing Whereas the common organization of the market in cereals must include the products of primary processing which contain cereals or certain products which do not contain cereals but which are directly 1 . 11 . 75 Official Journal of the European Communities No L 281/3 CCT heading No Description of goods a) 10.01 A 10.02 10.03 10.04 10.05 B 10.07 Common wheat and meslin Rye Barley Oats Maize, other than hybrid maize for sowing Buckwheat, millet, canary seed and grain sorghum ; other cereals b) 10.01 B Durum wheat c) 11.01 A 11.01 B ex 11.02 A Wheat or meslin flour Rye flour Wheat groats and meal (common wheat and durum wheat) d) the products listed in Annex A to this Regulation interchangeable in their use with cereals or with products obtained from cereals ; Whereas the Community is required under international obligations concerning cereals, to furnish certain information about the trends on its market; whereas, therefore, provision should be made for Member States to furnish the Commission with the necessary particulars ; Whereas, in order to facilitate implementation of the proposed measures, a procedure should be provided for establishing close cooperation between Member States and the Commission within a Management Committee ; Whereas the European Economic Community is a party to the International Wheat Agreement ; whereas provisions for mobilizing food aid should be adopted ; whereas it should be provided that, save in exceptional circumstances, products intended as food aid should be obtained on the Community market ; whereas such products are to be purchased on that market, taken from cereal stocks held by intervention agencies or manufactured from such cereals ; Whereas the common organization of the market in cereals must take appropriate account, at the same time, of the objectives set out in Articles 39 and 110 of the Treaty; Whereas the expenditure incurred by the Member States as a result of the obligations arising out of the application of this Regulation fall on the Community in accordance with the provisions of Articles 2 and 3 of Council Regulation (EEC) No 729/70 i 1 ) of 21 April 1970 on the financing of the common agricultural policy, as amended by Regulation (EEC) No 1566/72 ( 2 ), TITLE I Prices Article 2 1 . Simultaneously and before 1 August of each year the following prices shall be fixed for the Community for the marketing year beginning during the following calendar year :  a target price for each of the following: common wheat, durum wheat, barley, maize and rye,  a basic intervention price for common wheat,  a guaranteed minimum price for durum wheat. 2 . These prices shall be fixed for a standard quality to be determined for each of the above cereals . 3 . The target price and the basic intervention price shall be fixed for Duisburg at the wholesale stage, goods delivered to warehouse, not unloaded. The guaranteed minimum price for durum wheat shall be fixed for the marketing centre of the region with the largest surplus, at the same stage and under the same conditions as the target price. 4. The prices mentioned in this Article and the standard qualities for which they are fixed shall be determined in accordance with the procedure laid down in Article 43 (2) of the Treaty. Article 3 The marketing year for all products listed in Article 1 shall begin on 1 August and end on 31 July of the following year. HAS ADOPTED THIS REGULATION: Article 1 The common organization of the market in cereals shall comprise a price and trading system and cover the following products : (!) OJ No L 94, 28. 4. 1970, p. 13 . (2) OJ No L 167, 25 . 7. 1972, p. 5 . No L 281/4 Official Journal of the European Communities 1 . 11 . 75 6. The marketing centres mentioned in paragraph 5 ( a) and the derived intervention prices valid for those centres shall be determined, after consultation with the Member States concerned, before 15 May of each year for the following marketing year, in accordance with the procedure laid down in Article 26. Article 4 1 . In order to guarantee to producers that the market price does not fall below a minimum level, derived intervention prices for common wheat shall be fixed for the Community, in addition to the basic intervention price. The derived intervention prices shall be fixed for the same standard quality, at the same stage and under the same conditions as the target price, for all marketing centres in the Community except Duisburg. The level of the derived intervention prices shall be fixed in such a way that the differences between them correspond to the disparities in prices to be expected in a normal harvest under natural conditions of price formation on the market and allow the free movement of cereals within the Community in accordance with the requirements of the market. 2. For barley, rye, durum wheat and maize, for which no basic intervention price is laid down, single intervention prices shall be fixed for the Community for all the marketing centres for those cereals . These prices shall correspond to the lowest derived intervention prices which would have been fixed in the Community, had paragraph 1 been applied in respect of the said cereals. 3 . Intervention prices shall be valid from 1 August to 31 May of the following year. From 1 June to 31 July the intervention prices valid for August of the following marketing year shall apply. 4. The Council , acting by a qualified majority on a proposal from the Commission, shall lay down each year before 15 March for the following marketing year : (a ) the marketing centre for common wheat to which the lowest intervention price applies and the price in question in respect of each Member State ; (b) the principal marketing centres and the derived intervention prices to be applied in those centres ; ( c ) the single intervention prices for barley, rye, durum wheat and maize . 5 . The Council , acting by a qualified majority on a proposal from the Commission, shall adopt rules for : (a ) determining marketing centres other than those mentioned in paragraph 4 (b ); (b ) deriving intervention prices valid both for the principal marketing centres and for other centres . Article 5 1 . In respect of common wheat, durum wheat, barley, maize and rye a threshold price shall be fixed for the Community in such a way that the selling price for the imported product on the Duisburg market shall be the same as the target price, differences in qualitiy being taken into account. The threshold price shall be fixed for the same standard quality as the target price. 2. For a standard quality of each of the products listed in Article 1 ( a ) which are not mentioned in paragraph 1 above, a threshold price shall be fixed for the Community in such a way that the price for those cereals mentioned in paragraph 1 which are in competition with these products shall reach the target price on the Duisburg market. 3 . For a standard quality of each of the products listed in Article 1 (c) a threshold price shall be fixed for the Community, account being taken of the objective stated in paragraph 2 and of the need to protect the processing industry. 4. The threshold prices shall be calculated for Rotterdam. 5 . The Council, acting by a qualified majority on a proposal from the Commission, shall determine : ( a ) the rules for fixing threshold prices fqr products referred to in paragraph 3 and the standard quality for products referred to in paragraphs 2 and 3 ; (b) before 15 March of each year, for the following marketing year, the threshold prices for products referred to in paragraphs 1 and 2. 6. Threshold prices for products referred to in paragraph 3 shall be fixed before 15 March of each year for the following marketing year in accordance with the procedure laid down in Article 26. Article 6 1 . The target prices, intervention prices and thres ­ hold prices shall be the subject of monthly increases phased over all or part of the marketing year. 1 . 11 . 75 Official Journal of the European Communities No L 281/5 2. The Council, acting by a qualified majority on a proposal from the Commission, shall determine be ­ fore 15 March of each year, for the following marketing year, the number and amount of the monthly increases and in what month they are to apply.  the procedures and conditions for taking over by the intervention agencies,  the procedures and conditions for disposal of produce by the intervention agencies,  the conditions for granting denaturing premiums and the amount thereof. Article 8 The Council, acting by a qualified majority on a proposal from the Commission, shall determine the conditions under which intervention agencies may take special intervention measures to prevent substantial purchases being made in pursuance of Article 7 ( 1 ) in certain regions of the Community. The nature and application of such intervention measures shall be determined in accordance with the procedure laid down in Article 26. Article 7 1 . Throughout the marketing year the intervention agencies designated by Member States shall be obliged to buy in cereals mentioned in Article 4 which are offered to them and have been harvested in the Community, provided that the offers comply with conditions, in particular in respect of quality and quantity, to be determined in accordance with para ­ graph 5 . 2. The intervention agencies shall buy in at the intervention price for the marketing centre at which the cereal is offered, under conditions determined in accordance with paragraphs 4 and 5 . If the quality of the cereal is different from the standard quality for which the intervention price has been fixed, the intervention price shall be adjusted in accordance with scales of price increases and reductions . These scales may also include special optional price in ­ creases in respect of barley of brewery quality and, in certain regions, in respect of rye of bread-making quality. 3 . Under conditions to be laid down in accordance with paragraphs 4 and 5, the intervention agencies :  shall offer for sale, for export to third countries or for supply to the internal market, the product bought in under the provisions of paragraph 1 ,  may likewise offer for sale for the same purposes common wheat and also rye of bread-making quality in respect of which the special price increase has been granted, after having rendered them unfit for human consumption by denaturing. They may also grant a denaturing premium for common wheat. 4 . The Council, acting by a qualified majority on a proposal from the Commission, shall adopt general rules governing intervention and denaturing. 5 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 26, in particular as regards :  the minimum quality and quantity required of each cereal for it to be eligible for intervention,  the scales of price increases and reductions applic ­ able for the purposes of intervention, Article 9 1 . A carry-over payment may be granted in respect of stocks remaining at the end of the marketing year of common wheat, durum wheat, rye, barley and maize harvested in the Community, and of malt. However, for Member States in which the new harvest is usually available before the beginning of the new marketing year, it may be decided in accordance with the procedure referred to in para-^ graph 6, that the stock qualifying for the payment at the end of the marketing year may not be greater than that declared at an earlier date, to be determined in each year. Before 15 March of each year the Council , acting by a qualified majority on a proposal from the Commission, shall decide whether a carry-over payment should be granted in respect of one or more of the abovementioned products, and, if so, to what extent. 2 . Any carry-over payment for maize shall be granted only in respect of quantities in stock in areas of surplus production. 3 . The carry-over payment for each cereal shall not exceed the difference between the target price valid for the last month of the marketing year and that valid for the first month of the next marketing year. No L 281/6 Official Journal of the European Communities 1 . 11 . 75 TITLE II Trade with third countries 4 . The carry-over payment shall be granted only in respect of stocks which reach a minimum quantity. 5 . The amount of the carry-over payment shall be fixed in accordance with the procedure referred to in the third subparagraph of paragraph 1 . 6 . Detailed rules for the application of this Article, in particular the minimum quantity mentioned in paragraph 4 and the categories of those entitled to it, shall be adopted in accordance with the procedure laid down in Article 26. Article 12 1 . Imports into the Community or exports therefrom of any of the products listed in Article 1 shall be subject to the submission of an import or export licence which may be issued by Member States to any applicant irrespective of the place of his estab ­ lishment in the Community. Where the levy or refund is fixed in advance, the advance fixing shall be noted on the licence which serves as supporting document for such advance fixing. However, the issue of import licences for wheat and wheat flour shall be suspended in respect of imports from countries which are not parties to the Wheat Trade Convention when compliance with the obligations entered into within the framework of that convention so requires . The import or export licence shall be valid throughout the Community. The issue of such licences shall be conditional on the lodging of a deposit guaranteeing that importation or exportation will be effected during the period of validity of the licence ; the deposit shall be forfeited in whole or in part if the transaction is not effected, or is only partially effected, within that period . 2 . The period of validity of licences and other detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 26. Article 10 Where the intervention price for durum wheat valid for the marketing centre of the area with the largest surplus is lower than the guaranteed minimum price, aid shall be granted for the production of this cereal . This aid, of a uniform amount for the whole Com ­ munity, shall be equal throughout the marketing year to the difference between the guaranteed minimum price and the abovementioned intervention price at the beginning of the marketing year. The Council, acting by a qualified majority on a proposal from the Commission, shall adopt detailed rules for the application of this Article. Article 1 1 1 . A production refund may be granted : (a) for maize and common wheat used in the Com ­ munity for the manufacture of starch; (b ) for potato starch ; (c) for maize groats and meal used in the Community for the manufacture of glucose by direct hydrolysis ; 2. The payment of the production refund for potato starch shall be subject to the condition that the processor has paid a minimum free-at-factory price for the potatoes . The minimum price to be received by the producer shall consist of the minimum price to be paid by the starch manufacturer plus an amount correspond ­ ing to the production refund. 3 . The Council , acting by a qualified majority on a proposal from the Commission, shall adopt rules for the application of this Article and fix the amount of the production refund, Article 13 1 . A levy equal for each product to the threshold price less the cif price shall be charged on imports of the products listed in Article 1 (a), (b ) and (c). 2 . The cif prices shall be calculated for Rotterdam on the basis of the most favourable purchasing op ­ portunities on the world market, determined for each product on the basis of the quotations and prices of that market after adjustment for any dif ­ ferences in quality as compared with the standard quality for which the threshold price is fixed. Differences in quality shall be expressed in coef ­ ficients of equivalence. 3 . Where free quotations on the world market are not a determining factor for the offer price and where 1 . 11.75 Official Journal of the European Communities No L 281/7 4. The Commission shall fix the levies specified in paragraph 1 . Article 15 this price is lower than world market prices , a special cif price calculated on the basis of the offer price shall be substituted for the cif price solely for the imports in question . 4. Detailed rules for the application of this Article, and in particular the coefficients of equivalence, the rules for determining cif prices and the margin within which variations in the factors used for calculating the levy do not require any alteration of the levy, shall be adopted in accordance with the procedure laid down in Article 26. 5 . The Commission shall fix the levies mentioned in this Article. 1 . The levy to be charged shall be that applicable on the day of importation. 2. However, as regards imports of products listed in Article 1 (a) and (b), the levy applicable on the day on which application for a licence is lodged, adjusted on the basis of the threshold price which will be in force during the month of importation, shall be applied to an import to be effected during the period of validity of the licence, if the applicant so requests when applying for the licence. In this case, a premium, fixed at the same time as the levy, shall be added to the levy. 3 . A decision may be taken in accordance with the procedure laid down in Article 26 to apply the provisions of paragraph 2, in whole or in part, to any of the products listed in Article 1 (c) and (d). If the carry-over payment envisaged by Article 9 is not granted for malt and if an advance fixing of the levy has been prescribed for this product, the levy shall be adjusted during the first two months of the marketing year on the basis of the threshold price in force during the last month of the preceding marketing year. Article 14 1 . A levy shall be charged on the importation of products referred to in Article 1 (d), consisting of two components : A. A variable component which may be fixed and revised on a flat-rate basis : (a ) corresponding, in respect of products pro ­ cessed from basic products listed in Article 1 (a), to the incidence on their prime cost of the levies on those basic products ; (b ) increased, where appropriate, for processed products which contain both basic products listed in Article 1 (a) and other products, by the amount of the incidence on their prime cost of the levies or customs duties charged on those other products ; (c ) fixed, for products which do not contain any basic products listed in Article 1 (a), with reference to market conditions for those Article 1 products which are in competition with them; B. A fixed component designed to protect the pro ­ cessing industry. 2. Where actual offers from third countries of products referred to in Article 1 (d), do not correspond to the price which results from the price of basic products used in their manufacture plus pro ­ cessing costs, an amount fixed in accordance with the procedure laid down in Article 26 may be added to the levy fixed in accordance with paragraph 1 . 3 . The Council, acting by a qualified majority on a proposal from the Commission, shall adopt rules for the application of this Article. 4 . The Council , acting by a qualified majority on a proposal from the Commission, shall adopt rules for fixing the scale of premiums and adopt measures to be taken in exceptional circumstances . 5 . Detailed rules for advance fixing shall be adopted in accordance with the procedure laid down in Article 26. 6. The scale of premiums shall be fixed by the Commission . 7. Where examination of the market situation shows that the application of the provisions concerning the advance fixing of the levy has given rise or may give rise to difficulties, a decision may be taken, in accordance with the procedure laid down in Article 26, to suspend the application of those pro ­ visions for the period strictly necessary. No L 281/8 Official Journal of the European Communities 1 . 11 . 75 In cases of extreme urgency, the Commission may, after examination of the situation on the basis of all the information available to it, decide to suspend advance fixing for a maximum of three working days. Applications for licences accompanied by applic ­ ations for advance fixing lodged during the period of suspension shall be rejected. shall be fixed at the same time as the refund according to the same procedure ; however, where necessary the Commission may at the request of a Member State or on its own initiative, alter the corrective amounts in the intervening period. The provisions of the preceding subparagraphs may be applied in whole or in part, to any of the products listed in Article 1 (c) and (d ) and to any products listed in Article 1 which are exported in the form of goods specified in Annex B. If the carry-over payment envisaged by Article 9 is not granted for barley and malt and if advance fixing of the refund has been laid down for malt, the refund on exports, during the first two months of the marketing year, of malt in stock at the end of the preceding marketing year or made from barley in stock at that time shall be adjusted for the threshold price in force in the last month of the preceding marketing year. 5 . The Council , acting by a qualified majority on a proposal from the Commission, shall adopt general rules for granting export refunds and criteria for fixing the amount of such refunds. 6. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 26. 7. Where examination of the market situation shows that the application of the provision concerning the advance fixing of the export refund has given rise or ¢may give rise to difficulties, a decision may be taken, in accordance with the procedure laid down in Article 26, to suspend the application of those provisions for the period strictly necessary. In cases of extreme urgency, the Commission may, after examination of the situation on the basis of all the information available to it, decide to suspend advance fixing for a maximum of three working days. Applications for licences accompanied by applications for advance fixing lodged during the period of suspension shall be rejected. Article 16 1 . To the extent necessary to enable the products listed in Article 1 to be exported in the state referred to therein or in in the form of goods listed in Annex B on the basis of quotations or prices for those products on the world market, the difference between those quotations or prices and prices in the Community may be covered by an export refund. 2. The refund shall be the same for the whole Community. It may be varied according to use or destination. The refund shall be granted on application. When the refund is being fixed particular account shall be taken of the need to establish a balance between the use of Community basic products in the manufacture of processed goods for export to third countries and the use of third country products brought in under inward processing arrangements. Refunds shall be fixed at regular intervals in accord ­ ance with the procedure laid down in Article 26. Where necessary the Commission may, at the request of a Member State or on its own initiative, alter the refunds in the intervening period. 3 . The amount of the refund applicable to the export of products listed in Article 1 and of goods listed in Annex B shall be that applicable on the day of exportation. 4. However, in the case of products listed in Article 1 (a) and (b), the refund applicable on the day on which application for the licence is lodged, adjusted for the threshold price which will be in force during the month of exportation, shall be applied to an export to be effected during the period of validity of the licence if the applicant so requests when applying for the licence. A corrective amount may be fixed. It shall be applied to refunds fixed in advance. The corrective amount Article 17 To the extent necessary for the proper working of the common organization of the market in cereals, the Council, acting by a qualified majority on a proposal from the Commission, may prohibit in 1 . 11.75 Official Journal of the European Communities No L 281/9 Article 20 1 . If by reason of imports or exports the Community market in one or more of the products listed in Article 1 experiences or is threatened with serious disturbances which may endanger the objectives set out in Article 39 of the Treaty, appropriate measures -may be applied in trade with third countries until such disturbance or threat of disturbance has ceased. The Council, acting by a qualified majority on a proposal from the Commission, shall adopt rules for the application of this paragraph and define the cases in which and the limits within which Member States may take protective measures . 2 . If the situation mentioned in paragraph 1 arises, the Commission shall, at the request of a Member State or on its own initiative, decide upon the necess ­ ary measures ; the measures shall be communicated to the Member States and shall be immediately applicable. If the Commission receives a request from a Member State, it shall take a decision thereon within 24 hours following receipt of the request. 3 . Measures decided upon by the Commission may be referred to the Council by any Member State within three working days following the day on which they were communicated. The Council shall meet without delay. It may, acting by a qualified majority, amend or repeal the measures in question. whole or in part the use of inward processing arrangements :  in respect of products listed in Article 1 which are intended for the manufacture of products listed in Article 1 (c) and (d),  and, in special cases, in respect of products listed in Article 1 which are intended for the manufac ­ ture of goods listed in Annex B. Article 18 1 . Without prejudice to the provisions of Regulation (EEC) No 2729/75 ( 1 ), the general rules for the inter ­ pretation of the Common Customs Tariff and the special rules for its application shall apply to the tariff classification of products covered by this Regulation ; the tariff nomenclature resulting from application of this Regulation shall be incorporated in the Com ­ mon Customs Tariff. 2. Save as otherwise provided in this Regulation or where derogation therefrom is decided by the Council , acting by a qualified majority on a proposal from the Commission, the following shall be prohibited : ¢  the levying of any customs duty or charge having equivalent effect,  the application of any quantitative restriction or measure having equivalent effect. The restriction of import or export licences to a specified category of those entitled to receive them shall be considered to constitute a measure having effect equivalent to a quantitative restriction. Article 19 1 . When the quotations or prices on the world market for one or more of the products mentioned in Article 2 reach the level of Community prices, and when that situation is likely to continue and to deteriorate, thereby disturbing or threatening to disturb the Community market, appropriate measures may be taken. 2. The Council, acting by a qualified majority on a proposal from the Commission, shall adopt general rules for the application of this Article. 3 . The detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 26. TITLE III General provisions Article 21 Goods listed in Article 1 which are manufactured or obtained from products to which Article 9 (2) and 10 ( 1 ) of the Treaty do not apply shall not be admitted to free circulation within the Community. Article 22 Save as otherwise provided in this Regulation, Articles 92 to 94 of the Treaty shall apply to the production of and trade in the products listed in Article 1 . Article 23 1 . When barley, oats, maize, grain sorghum or millet are imported by sea into the Italian Republic, that Member State may reduce the levy.(3) See page 18 of this Official Journal. No L 281/10 Official Journal of the European Communities 1 . 11.75 2. The representative of the Commission shall sub ­ mit a draft of the measures to be adopted. The Com ­ mittee shall deliver its Opinion on the draft within a time limit set by the Chairman according to the urgency of the matter. An Opinion shall be delivered by a majority of 41 votes . 3 . , The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the Opinion of the Com ­ mittee, they shall forthwith be communicated by the Commission to the Council . In that event the Com ­ mission may defer application of the measures which it has adopted for not more than one month from the date of such communication. The Council, acting by a qualified majority, may take a different decision within one month. The amount of the reduction in the levy shall be fixed by the Council , acting by a qualified majority on a proposal from the Commission, at the same time as the prices for each marketing year. This reduction may be made only if an equal subsidy is granted for deliveries of the same cereals by sea from Member States unless this subsidy has , at the request of the sender of the cereals, been paid to him by the Member State of origin which shall inform the Italian Republic forthwith. The Italian Republic shall keep all Member States informed at all times of the amount of subsidy in force. 2 . If Italy makes use of the power conferred by paragraph 1 , the Council, acting by a qualified majority on a proposal from the Commission, shall take the measures necessary to prevent discrimination between Community producers and distortions of competition in trade between denatured common wheat, on the one hand, and the cereals referred to in paragraph 1 , in particular barley, on the other. 3 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 26. Article 27 The Committee may consider any other question referred to it by its Chairman either on his own initiative or at the request of the representative of a Member State. Article 24 Member States and the Commission shall communi ­ cate to each other the information necessary for implementing this Regulation and for complying with the international obligations concerning cereals. Rules for the communication and distribution of such information shall be adopted in accordance with the procedure laid down in Article 26. Article 28 1 . Obligations arising under the food-aid conven ­ tions shall be met by the purchase on the Community market of the products specified in Article 1 or by the use of cereals held by intervention agencies . 2 . The criteria for mobilizing the products, in particu ­ lar those governing purchase on the Community market or the use of cereals held by intervention agencies, shall be adopted by the Council, acting by a qualified majority on a proposal from the Commission. 3 . In exceptional circumstances products specified in Article 1 may be mobilized by purchases on the world market. Detailed rules for the application of this paragraph shall be adopted in accordance with the procedure laid down in Article 26. Article 25 1 . A Management Committee for Cereals (herein ­ after called the 'Committee') shall be established consisting of representatives of the Member States and presided over by a representative of the Commission . 2 . Within the Committee the votes of Member States shall be weighted in accordance with Article 148 (2) of the Treaty. The Chairman shall not vote. Article 26 1 . Where the procedure laid down in this Article is to be followed, the Chairman shall refer the matter to the Committee, either on his own initiative or at the request of the representative of a Member State. Article 29 This Regulation shall be so applied that appropriate account is taken, at the same time, of the objectives set out in Articles 39 and 110 of the Treaty. 1 . 11 . 75 Official Journal of the European Communities No L 281/11 A table is provided in Annex C for the purposes of correlating citations of and references to the Articles of that Regulation with those of this Regulation. Article 30 1 . Council Regulation No 120/67/EEC (*) of 13 June 1967 on the common organization of the market in cereals, as last amended by Council Regulation (EEC) No 665/75 (2 ), is hereby repealed. 2 . References to the Regulation repealed by para ­ graph 1 shall be construed as references to this Regulation . Article 31 This Regulation shall enter into force on 1 November 1975 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 29 October 1975 . For the Council The President G. MARCORA ( ») OJ No 117, 19. 6. 1967, p. 2269/67. (?) OJ No L 72, 20. 3 . 1975, p. 14. No L 281/12 Official Journal of the European Communities 1 . 11 . 75 ANNEX A CCT heading No Description of goods 07.06 A Manioc, arrowroot, salep and other similar roots and tubers with high starch content, excluding sweet potatoes ex 11.01 Cereal flours : C. Barley flour D. Oat flour E. Maize flour G. Buckwheat flour H. Millet flour IJ . Canary seed flour K. Grain sorghum flour L. Other ex 11.02 Cereal groats and cereal meal ; other worked cereal grains (for example, rolled, flaked, polished, pearled or kibbled, but not further prepared), except husked, glazed, polished or broken rice ; germ of cereals , whole, rolled, flaked or ground : ex A. Cereal groats and cereal meal, except groats and meal of wheat and rice B. Hulled grains (shelled or husked), whether or not sliced or kibbled C. Pearled grains D. Grains not otherwise worked than kibbled ex E. Rolled grains ; flaked grains , except flaked rice ex F. Pellets , except rice pellets G. Germ of cereals, whole, rolled, flaked or ground 11.06 Flours and meal of sago and of manioc, arrowroot, salep and other roots and tubers falling within heading No 07.06 11.07 Malt, roasted or not ex 11.08 A Starches : I. Maze starch III . Wheat starch IV. Potato starch V. Other 11.09 Wheat gluten, whether or not dried 1.11.75 Official Journal of the European Communities No L 281/13 CCT heading No Description of goods 17.02 B Glucose and glucose syrup : II. Other 17.05 B Glucose and glucose syrup, flavoured or coloured 23.02 A Bran , sharps and other residues derived from the sifting, milling or working of cereals 23.03 A I Residues from the manufacture of starch from maize (excluding concentrated steeping liquors), of a protein content, calculated on the dry product exceed ­ ing 40% by weight 23.07 Sweetened forage ; other preparations of a kind used in animal feeding : ex B. Other, containing, separately or together and whether or not mixed with other products, starch, glucose or glucose syrup falling within subheadings 17.02 B and 17.05 B , or milk products (falling within heading No or subheading 04.01 , 04.02, 04.03 , 04.04, 17.02 A or 17.05 A), except preparations and feedingstuffs containing 50% or more by weight of milk products falling within one or more of the abovementioned headings or subheadings No L 281/14 Official Journal of the European Communities 1 . 11 . 75 ANNEX B CCT heading No Description of goods 17.02 Other sugars ; sugar syrups ; artificial honey (whether or not mixed with natural honey) ; caramel : B. Glucose and glucose syrup : I. Containing, in the dry state, 99% or more by weight of the pure product 17.04 Sugar confectionery, not containing cocoa : B. Chewing gum C. White chocolate D. Other 18 06 C Chocolate and chocolate goods, whether or not filled ; sugar confectionery and substitutes therefor made from sugar substitution products, containing cocoa 19.01 Malt extract 19.02 Preparations of flour, meal, starch or malt extract, of a kind used as infant food or for dietetic or culinary purposes, containing less than 50% by weight of cocoa 19.03 Macaroni, spaghetti and similar products 19.04 Tapioca and sago ; tapioca and sago substitutes obtained from potato or other starches 19.05 Prepared foods obtained by the swelling or roasting of cereals or cereal products (puffed rice, corn flakes and similar products) 19.06 Communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products 19.07 Bread, ships' biscuits and other ordinary bakers' wares , not containing added sugar, honey, eggs , fats, cheese or fruit 19.08 Pastry, biscuits , cakes and other fine bakers' wares , whether or not containing cocoa in any proportion 21.01 Roasted chicory and other roasted coffee substitutes ; extracts, essences and concentrates thereof : A. Roasted chicory and other roasted coffee substitutes : II . Other (than roasted chicory) B. Extracts, essences and concentrates of the products described under subheading A : II. Other (than extracts, essences and concentrates of roasted chicory) ex 21.05 Soups and broths in liquid, solid or powder form 21.07 Food preparations not elsewhere specified or included 1 . 11. 75 Official Journal of the European Communities No L 281/15 CCT heading No Description of goods 22.03 Beer made from malt ' 29.04 Acyclic alcohols and their halogenated, sulphonated, nitrated or nitrosated derivatives : C. Polyhydric alcohols : III . Sorbitol 29.10 Acetals and hemiacetals and single or complex oxygen-function acetals and hemiacetals, and their halogenated , sulphonated, nitrated or nitrosated derivatives : ex B. Other :  Methylglucosides 29.14 Monocarboxylic acids and their anhydrides, halides, peroxides and peracids and their halogenated , sulphonated, nitrated or nitrosated derivatives : ex A. Saturated acyclic monocarboxylic acids :  Esters of sorbitol ex B. Unsaturated acyclic monocarboxylic acids :  Esters of sorbitol 29.16 Carboxylic acids with alcohol, phenol, aldehyde or ketone function and other single or complex oxygen-function carboxylic acids and their anhy ­ drides, halides , peroxides and peracids, and their halogenated, sulphonated , nitrated or nitosated derivatives : A. Carboxylic acids with alcohol function : V. Gluconic acid and its salts and esters ex VIII. Other :  Glyceric acid, glycolic acid, saccharonic acid, isosaccharonic acid, heptasaccharic acid and their salts and esters 29.35 Heterocyclic compounds ; nucleic acids : ex Q. Other : Anhydric compounds of sorbitol (for example, sorbitans), excluding maltol and isomaltol 29.43 Sugars, chemically pure, other than sucrose, glucose and lactose ; sugar ethers and sugar esters, and their salts , other than products of headings Nos 29.39, 29.41 and 29.42 : ex B. Other : |J  Sorbose and its salts and esters 35.05 Dextrins and dextrin glues ; soluble or roasted starches ; starch glues 35.06 Prepared glues not elsewhere specified or included ; products suitable for use as glues put up for sale by retail as glues in packages not exceeding a net weight of 1 kg :  with a base of sodium silicate emulsions No L 281/16 Official Journal of the European Communities 1 . 11. 75 CCT heading No Description of goods 38.12 Prepared glazings, prepared dressings and prepared mordants, of a kind used in the textile, paper, leather or like industries : A. Prepared glazings and prepared dressings : I. With a basis of amylaceous substances 38.19 Chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products), not elsewhere specified or included ; residual products of the chemical or allied industries, not elsewhere specified or included : Q. Foundry core binders based on synthetic resins ex T. Other  Sorbitol cracking products 39.02 Polymerisation and copolymerisation products (for example, polyethylene, polytetrahaloethylenes, polyisobutylene, polystyrene, polyvinyl chloride , polyvinyl acetate , polyvinyl chloroacetate and other polyvinyl derivatives , polyacrylic and polymethacrylic derivatives, coumarone  indene resins) : ex C. Other :  Adhesives with a base of resin emulsions 39.06 Other high polymers , artificial resins and artificial plastic materials , including alginic acid, its salts and esters ; linoxyn : ex B. Other, excluding linoxyn ANNEX C Correlation Regulation No 120/67/EEC Article 22a This Regulation Article 28